 IntheMatter ofDOEHLER DIECASTINGCo.andMECHANICS EDUCA-TIONAL SOCIETYOFAMERICA, LOCAL 4Case No. 8-R-1,505.-Decided September 11, 1944Mr. Thomas E. Shroyer,of Cleveland, Ohio, for the Board.Messrs. David L. BenetarandHarold L. Samuels,of New YorkCity, for the Company.Leider,Witt c Camnner,byMr. Nathan Witt,of New York City,for the CIO.Mr. A W. Starritt,of Toledo, Ohio, for MESA.Mr. Beivtard Goldberg,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon a petition duly filed by Mechanics Educational Society ofAmerica, Local 4, herein called MESA, alleging that a question affect-ing commerce had 'arisen concerning the representation of employeesof Doehler Die Casting Co., Toledo, Ohio, herein called the Company,theNational Labor Relations Board provided for an appropriatehearing upon due notice before Charles W. Schneider, Trial Examiner.Hearings were held at Toledo, Ohio, on July 18, 19, 20, 21, 1944.The Company, MESA, and International Union of Mine, Mill &Smelter Workers, C. I. 0., herein called the CIO, appeared and par-ticipated.All parties were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.At the hearing, the Trial Examiner reservedfor the Board a ruling on the CIO's motion to dismiss the petition.For reasons hereinafter. stated the said motion is hereby granted.The Trial Examiner's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.All parties were affordedan opportunity to file briefs with the Board.58 N. L.R. B., No. 32.166 DOEHLER DIECASTING CO.167Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1. '1 HE BUSINESS OF THE COMPANYDoehler Die Casting Co., a New York corporation, has plants inPottstown, Pennsylvania; Batavia, New York; Chicago, Illinois; andToledo, Ohio.This proceeeding is concerned with the plant in Toledo,Ohio, where the Company is engaged in the manufacture of die cast-ings, permanent mold castings, and forgings.During the 1943 cal-endar year, the Company purchased raw materials for use at itsToledo plant of a value in excess of $1,000,000, a substantial portionof which came from outside the State of Ohio.During the sameperiod, the Company manufactured products whose value exceeded$1;000,000, of which more than 50 percent was shipped to points out-side the State of Ohio.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDMechanics Educational Society of America, Local 4, affiliated withConfederated Unions of America, is a labor organization admitting to,membership employees of the Company.InternationalUnion of Mine, Mill & Smelter Workers, affiliatedwith the Congress of Industrial Organizations, is a labor organizationadmitting to membership employees of the Company.III.THE ALLEGED APPROPRIATE UNITMESA seeks a unit consisting of substantially all of the non-super-visory employees in the skilled division, comprising the tool, machine,die, die repair, and engineering departments of the Toledo plant., TheCIO and the Company contend that on the basis of the bargaining his-tory, the only appropriate unit is a company-wide unit coveringproduction and maintenance employees in all four plants of theCompany.Since 1937, the CIO and its predecessor organization have bargainedwith the Company for the production and maintenance employees inall of the Company's plants.The contracts executed have been on amulti-plant, company-wide basis and have covered employees in theskilled divisions of the various plants as well as'those in the productioni The unitsought by MESA includesa number of different craft groups,e. g., tool and diemakers,tool and die designers,machinists,welders, grinders,as well as inspectors, toolcrib attendants,handymen, and porters, among others.0 168DECISIONS OF NATIONAL LABOR RELATIONS BOARDAdepartments.One of the most significant factors in determining theappropriateness of any bargaining unit is the form which self -organi-zation has taken in the past.Where a' pattern of organization andbargaining history on a plant-wide basis has existed for a number ofyears, the Board has declined to find as appropriate a smaller unitcomposed of a fraction of the employees,2 whether a homogeneous craftgroup 3 or an aggregation of employees in some but not all of thedepartments 'of a company'An exception to this doctrine has beenmade in the case of certain craft groups under appropriate circum-stances.5However, the unit sought by MESA in the instant case is notwithin the exceptions heretofore recognized by the Board. In viewof the established bargaining history on a company-wide basis, we findthat the unit sought by MESA is inappropriate for the purposes ofcollective bargaining, and we shall dismiss the petition filed herein.IV. THE ALLEGED QUESTION CONCERNING REPRESENTATIONSince the bargaining unit sought to be established by the petition isinappropriate,as stated in Section III, above,we find that no questionhas arisen concerning the representation of employees of the Company,within the meaning of Section 9 (c) of the National Labor RelationsAct.ORDERUpon the basis of the above findings of fact and the entire record inthe case, the Board hereby orders that the petition for investigationand certification of representatives of employees of Doehler Die Cast-ing Co., Toledo, Ohio, filed by Mechanics Educational Society ofAmerica, Local 4, affiliated with Confederated Unions of America, be,and it hereby is, dismissed.2Matter of American CanCo., 13 N. L. R B. 1252.2Matter of ColumbiaBolt WorksCompany,56N. L. R. B. 1517;Matter of Burt FoundryCompany,45 N. L R B. 9574Matter of Toledo ScaleCompany,45 N. L. R. B. 472."Matter ofGoodyear Tire&Rubber Company,55 N. L R.B. 918, and cases cited therein.11